

	

		II

		109th CONGRESS

		1st Session

		S. 1711

		IN THE SENATE OF THE UNITED STATES

		

			September 15, 2005

			Mr. Inhofe (for himself

			 and Mr. Vitter) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To allow the Administrator of the Environmental

		  Protection Agency to waive or modify the application of certain

		  requirements.

	

	

		1.Waivers and modifications of

			 applicability of certain requirements

			(a)Waivers and

			 modifications

				(1)In

			 generalNotwithstanding any

			 other provision of law, except as provided in paragraph (2), with respect to

			 the 120-day period beginning on August 26, 2005, the Administrator of the

			 Environmental Protection Agency, in consultation with the Governor of any

			 affected State, as determined by the Administrator, may waive or modify the

			 application of any requirement that is contained in any law (including a

			 regulation) under the administrative jurisdiction of, or that applies to any

			 project or activity carried out by, the Environmental Protection Agency, if the

			 Administrator determines that the waiver or modification—

					(A)is necessary to respond, in a timely and

			 effective manner, to a situation or damage relating to Hurricane Katrina;

			 and

					(B)is in the public

			 interest, taking into consideration—

						(i)any

			 emergency condition relating to Hurricane Katrina; and

						(ii)any consequence

			 to public health or the environment of providing the waiver or

			 modification.

						(2)Extensions

					(A)In

			 generalExcept as provided in subparagraph (B), the Administrator

			 may extend or modify a waiver or modification under paragraph (1) for a period

			 of longer than 120 days, as the Administrator determines to be

			 appropriate.

					(B)LimitationAn

			 extension under subparagraph (A) shall expire not later than the date that is

			 18 months after the date of enactment of this Act.

					(3)Effects of

			 waivers and modificationsAny effect of a waiver or modification

			 under paragraph (1) shall be considered to be in accordance with the

			 requirements of the waiver or modification, regardless of whether the effect

			 occurs during the effective period of the waiver or modification.

				(b)Notice to

			 Congress

				(1)Initial

			 noticeNot later than 14 days after the date of enactment of this

			 Act, the Administrator shall submit to the Committee on Environment and Public

			 Works of the Senate and the Committees on Transportation and Infrastructure and

			 Energy and Commerce of the House of Representatives an initial notice of any

			 waiver or modification provided under this section during the period beginning

			 on August 26, 2005, and ending on the date on which the notice is submitted,

			 including a justification of the waiver or modification.

				(2)Subsequent

			 notificationsNot later than 14 days after the date on which the

			 Administrator submits the initial notice under paragraph (1), and every 14 days

			 thereafter, the Administrator shall submit to the Committee on Environment and

			 Public Works of the Senate and the Committees on Transportation and

			 Infrastructure and Energy and Commerce of the House of Representatives a notice

			 of any waiver or modification provided by the Administrator under this section

			 during the preceding 14 days, including a justification of the waiver or

			 modification.

				(c)ReportNot

			 later than 1 year after the date of enactment of this Act, the Administrator

			 shall submit to the Committee on Environment and Public Works of the Senate and

			 the Committees on Transportation and Infrastructure and Energy and Commerce of

			 the House of Representatives a report describing—

				(1)any provision of

			 a statute or regulation that may have contributed to a delayed response or a

			 delay in the provision of a recovery effort relating to Hurricane Katrina or a

			 related condition; and

				(2)recommendations

			 for statutory and regulatory actions necessary to expedite or facilitate

			 recovery efforts relating to a major disaster or emergency, as determined by

			 the Administrator.

				

